ORDER
This case came before the court on plaintiff’s motion to affirm the judgment of the Superior Court pursuant to Rule 16(g). That rule provides in part for summary affirmance of a lower court ruling where the issue on appeal is factual and the evidence below is clearly sufficient to support the jury’s verdict. In this case, the trial justice’s denial of defendant’s motions for directed verdict and for new trial were clearly proper in light of the evidence available in the record to support the plaintiff’s claim and the jury’s verdict.
We therefore grant the motion to affirm.